DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 2, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Villars, US 2013/0024274 in view of Bramucci, US 2015/0371258 and Natoli et al., US 2010/0100419.

1 and 7 and 13. Villars teaches a method comprising:
a memory and a processing device [paras. 61, 62];
[e.g. marital status, presence of children] and a context [e.g. demographics, paras. 46-52, 64, 73, 82];
identifying a group of similar users based on the context [audience is generated based on characteristics (i.e. demographics or “context”, Figs, 3, 4B, 6, steps 3704, 804, 906, paras. 46-52, 64, 73, 82; Appendix A];
identifying a first promotional video item corresponding to the video content item [pars. 59-63, 66-70, 73, 81, 82];
determining a first activity level of users of the first portion of the group after being provided the first promotional video item [paras. 63-70, 76-84];
determining a second activity level of users of the second portion of the group, the first promotional video item not provided to the users of the second portion of the group [paras. 63-70, 76-84];
determining a difference between the first activity rate and the second activity rate [paras. 63-70, 76-84];
determining an activity rate associated with the first promotional video item that was provided to the group of similar users [paras. 63-70, 76-84; Appendix A].
Villars is silent on determining watch time, although it does determine and compare a similar statistic (activity level). Bramucci teaches determining a watch time value for first users based on an amount of time during a period of time that users of the first portion of the group have viewed the video content item [paras. 159, 167, 174, 200, 201];
determining a second watch time value for second users portion based on an amount of time during the period of time that the users of the second portion of the group have viewed the video content item [paras. 159, 167, 174, 200, 201].

The above references are silent on determining whether to provide an ad to a particular user. Natoli teaches determining, based on experimental comparison of previous impressions, whether to provide the first promotional video item to the user with the video content item [Fig. 3, paras. 38, 95].  It would have been obvious before the effective filing date of the claimed invention to use the teaching of Natoli in the above combination, given that Villars and Natoli are analagous in that they attempt to experimentally determine the most effective ads for particular users.  Natoli makes explicit the advantage of providing ads based on analysis of previous users’ effective impressions.  This makes it more likely that future ads will result in an impression and/or a conversion for the advertiser.
The above references do not explicitly teach a user request for video.  Official notice is taken that it was well-known and conventional before the effective filing date of the claimed invention to receive, by a processing device of a content sharing platform, a request from a user to view a video content item.  At that time, one of ordinary skill could have readily incorporated that function into the above combination, simply as a basic functionality that allows users to make requests for desired content.  In the context of advertisement targeting, it is an advantage to provide the user with content that they specifically request since it increases the chances of effective impressions for the ads therein.

3 and 9 and 15. The method of claim 1, wherein determining whether to provide the first promotional video item to the user is further based on the context associated with the user satisfying one or more conditions associated with the first promotional video item [communications of interest (i.e. those associated with a demographic) are provided to users of that demographic (i.e. those users satisfy the demographic condition), paras. 24, 46, 49, 56; Appendix A].

4 and 10 and 16. The method of claim 1, wherein the context is associated with at least one of a user interface of a content sharing platform providing video content items, an interaction history of the user with the content sharing platform [e.g. interaction with ads, e.g. website visits, mobile traffic, skipping, Figs. 10-13, paras. 165, 168-170, 202, 203, 213, 214], or an indication of whether prior promotional video items provided to the user were interacted with by the user.

5 and 11 and 17. The method of claim 1, wherein the activity rate corresponds to a click through rate of the first promotional video item [click through or website visits, Figs. 10-12, paras. 20, 141, 165, 198, 202, 209] or a conversion rate associated with the first promotional video item.

6 and 12 and 18. The method of claim 2, wherein the first watch time value corresponds to an average amount of time each user of the first portion of the group views the video content item during the period of time, and the second watch time value corresponds to an average amount of time each user of the second portion of the group views the video content item during the period of time [mobile users  avaage watch time of 20% of total length, while another second group—PC users—averages 60% of total length, paras. 200, 201, 214].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Jefferey can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424